DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-13 and 17-19, in the reply filed on 7/12/2022 is acknowledged.  The traversal is on the grounds that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims and species would encompass a search for the subject matter of the remaining claims and species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP $803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). 
This is not found persuasive because contrary to applicant’s belief, the differences between the disclosed species are such that each species would require a different search (e.g. search for Species A – the base material of SiGe-based material, would not uncover a base material of MnSi-based material (Species B), or SnSe-based material (Species C) or Cu2Se-based material (Species D). Additionally, these materials require a search in different classification areas.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 includes the limitation “the structure of the thermoelectric conversion material includes an amorphous phase including the base material element as a main component, and a crystal phase composed of the base material element exists in the amorphous phase” which is unclear. How can a crystal phase exist in an amorphous phase? Is the amorphous phase surrounding the crystal phase? The boundaries and requirements of the terms “crystal phase” and “amorphous phase” are unclear. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 2016/0300994).

	Regarding claim 1, Adachi discloses a thermoelectric conversion material in Figure 1 and abstract comprising:
	a base material (SiGe) that is a semiconductor composed of a base material element ([174] and [54]);
	a first additional element (Au or Cu, [54]), the first additional element being an element different from the base material element, the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element, the first additional element forming a first additional level in a forbidden band of the base material (Satisfied by Au or Cu as the first additional element); and
	a second additional element (Boron, [174]), the second additional element being an element different from both of the base material element and the first additional element, the second additional element forming a second additional level in the forbidden band of the base material ([174]), wherein
	a difference is 1 between the number of electrons in an outermost shell of the second additional element and the number of electrons in at least one outermost shell of the base material element (The base material is SiGe and the second additional element is B, [174], which has a difference of 1 electron in the outermost shell as claimed).

Adachi discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au or Cu as the first additional element and B as the second additional element as discussed with respect to claim 12 below). Since the thermoelectric conversion material of Adachi has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Regarding claim 2, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that a crystal phase having a grain size of less than or equal to 50 nm and composed of the base material element is included in a structure of the thermoelectric conversion material (grain size of 2-5nm, [140]-[141]).

Regarding claim 5, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the structure of the thermoelectric conversion material includes an amorphous phase including the base material element as a main component, and a crystal phase composed of the base material element exists in the amorphous phase ([125] and [145]).
Regarding claim 6, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the first additional element is a transition metal (The first additional element can be Au or Cu, [54] and [119], which are transition metals).

Regarding claims 7 and 8, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au or Cu as the first additional element and B as the second additional element as discussed with respect to claim 12 below). Since the thermoelectric conversion material of Adachi has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “that the second additional level exists between the first additional level and an energy band that is one of a valence band and a conduction band each adjacent to the forbidden band of the base material, the one of the valence band and the conduction band being close to the first additional level relative to the other of the valence band and the conduction band” and “wherein a density of states of the first additional level has a ratio of more than or equal to 0.1 with respect to a maximum value of a density of states in a valence band adjacent to the forbidden band of the base material”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 9, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that a content ratio of the first additional element is more than or equal to 0.1 at% and less than or equal to 5 at% ([170] and [163]). 

Regarding claim 10, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the base material is a SiGe-based material ([54] and [174]). Adachi additionally discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au or Cu as the first additional element and B as the second additional element as discussed with respect to claim 12 below). Since the thermoelectric conversion material of Adachi has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a ratio of an energy difference between a valence band of the base material and the first additional level at a position closest to the valence band of the base material to a band gap of the base material is more than or equal to 20%, and a ratio of an energy difference between a conduction band of the base material and the first additional level at a position closest to the conduction band of the base material to the band gap of the base material is more than or equal to 20%”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.
Regarding claim 11, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the first additional element is Au, Fe, Cu, Ni, Mn, Cr, V, Ti, Ag, Pd, Pt, or Ir (See Au or Cu, [54] and [119]).

Regarding claim 12, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the first additional element is Au or Cu ([119], [54]), and
the second additional element is B ([54] and [174], the p-type impurity can be B).

Regarding claim 17, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses a thermoelectric conversion element in Figure 28 comprising: a thermoelectric conversion material portion (60, 62) ([178]); a first electrode (52) disposed in contact with the thermoelectric conversion material portion ([174]); and a second electrode (50, 51) disposed in contact with the thermoelectric conversion material portion and disposed to be separated from the first electrode ([174]), wherein the thermoelectric conversion material portion is composed of the thermoelectric conversion material as set forth above ([173]), the thermoelectric conversion material being adjusted in component composition to have p type or n type conductivity ([178]).

Regarding claim 18, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses a thermoelectric conversion module comprising a plurality of the thermoelectric conversion elements as set forth above (Figure 28 and [177]-[178]).

Regarding claim 19, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses an optical sensor (Figure 30 and [184]-[185]) comprising: an absorber (90) that absorbs optical energy ([192]); and 
a thermoelectric conversion material portion (130, 140) connected to the absorber (90) ([192]), wherein the thermoelectric conversion material portion is composed of the thermoelectric conversion material as set forth above, the thermoelectric conversion material being adjusted in component composition to have p type or n type conductivity ([192]-[193] and [184]).

Claims 1, 6-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (JP H08-56020A, cited on IDS filed 9/16/2020, see English machine translation provided by applicant for mapping).

Regarding claim 1, Shinohara discloses a thermoelectric conversion material in Figure 1 comprising:
	a base material (SiGe) that is a semiconductor composed of a base material element ([18] and [24]);
	a first additional element (Au, Cu or Fe, [23]), the first additional element being an element different from the base material element, the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element, the first additional element forming a first additional level in a forbidden band of the base material (Satisfied by Au, Cu or Fe as the first additional element); and
	a second additional element (Boron or Phosphorus, [23]), the second additional element being an element different from both of the base material element and the first additional element, the second additional element forming a second additional level in the forbidden band of the base material ([23]), wherein
	a difference is 1 between the number of electrons in an outermost shell of the second additional element and the number of electrons in at least one outermost shell of the base material element (The base material is SiGe and the second additional element is B or P, which has a difference of 1 electron in the outermost shell as claimed).

Shinohara discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au, Cu or Fe as the first additional element and B or P as the second additional element, [18], [23]-[24] and claims 12-13 below). Since the thermoelectric conversion material of Shinohara has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 6, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the first additional element is a transition metal ([23]).

Regarding claims 7 and 8, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au or Cu as the first additional element and B as the second additional element as discussed in [18] and [23]-[24] and claim 12 below). Since the thermoelectric conversion material of Shinohara has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “the second additional level exists between the first additional level and an energy band that is one of a valence band and a conduction band each adjacent to the forbidden band of the base material, the one of the valence band and the conduction band being close to the first additional level relative to the other of the valence band and the conduction band” and “wherein a density of states of the first additional level has a ratio of more than or equal to 0.1 with respect to a maximum value of a density of states in a valence band adjacent to the forbidden band of the base material”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 9, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that a content ratio of the first additional element is more than or equal to 0.1 at% and less than or equal to 5 at% ([36] and [39]). 

Regarding claim 10, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the base material is a SiGe-based material ([18] and [23]-[24]). Shinohara additionally discloses that the base material and first and second additional elements are the same materials claimed and used in the instant specification (See SiGe base material with Au or Cu as the first additional element and B as the second additional element as discussed in [23]-[24] and claim 12 below). Since the thermoelectric conversion material of Shinohara has the same composition as the thermoelectric conversion material claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a ratio of an energy difference between a valence band of the base material and the first additional level at a position closest to the valence band of the base material to a band gap of the base material is more than or equal to 20%, and a ratio of an energy difference between a conduction band of the base material and the first additional level at a position closest to the conduction band of the base material to the band gap of the base material is more than or equal to 20%”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 11, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the first additional element is Au, Fe, Cu, Ni, Mn, Cr, V, Ti, Ag, Pd, Pt, or Ir ([23]).

Regarding claim 12, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the first additional element is Au or Cu, and the second additional element is B ([23]).
Regarding claim 13, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses that the first additional element is Fe, and the second additional element is P ([23]).

Regarding claim 17, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses a thermoelectric conversion element in Figure 1 comprising: a thermoelectric conversion material portion (5a, 5b) ([28]); a first electrode (6 on bottom) disposed in contact with the thermoelectric conversion material portion; and a second electrode (6 on top) disposed in contact with the thermoelectric conversion material portion and disposed to be separated from the first electrode ([28]), wherein the thermoelectric conversion material portion is composed of the thermoelectric conversion material as set forth above, the thermoelectric conversion material being adjusted in component composition to have p type or n type conductivity ([28]).

Regarding claim 18, Shinohara discloses all of the claim limitations as set forth above. Shinohara additionally discloses a thermoelectric conversion module in Figure 1 comprising a plurality of the thermoelectric conversion elements as set forth above ([28]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2016/0300994), as applied to claims 1 and 2 above.

Regarding claim 3, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that a ratio of an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase including at least one of the first additional element and the second additional element, to an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase composed of the base material element is 0.5 to 50% in an X-ray diffraction pattern of the thermoelectric conversion material ([120]), but Adachi does not disclose the claimed range of less than or equal to 2.0%. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Adachi discloses all of the claim limitations as set forth above. Adachi additionally discloses that the crystallization ratio in the thermoelectric material can be adjusted to optimize the thermoelectric characteristics of the material ([143]-[145]), but Adachi does not explicitly disclose that a ratio of a crystal phase including at least one of the first additional element and the second additional element to a whole of a structure of the thermoelectric conversion material is less than or equal to 6.0 volume%. However, the routine experimental modification of Adachi done in order to ascertain optimum thermoelectric characteristics of the thermoelectric material fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the ratio of a crystal phase including at least one of the first additional element and the second additional element to a whole of a structure of the thermoelectric conversion material in the device of Adachi and would have been motivated to do so in order optimize the thermoelectric characteristics of the thermoelectric material.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726